Citation Nr: 1103280	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for left knee instability, 
status post ligament reconstruction of the left knee, rated 20 
percent prior to April 17, 2010.  

2.  Entitlement to an increased rating for left knee instability, 
status post ligament reconstruction of the left knee, rated 30 
percent from April 17, 2010.

3.  Entitlement to an increased rating for tri-compartmental 
osteoarthritis of the left knee, status post ligament 
reconstruction of the left knee, rated 10 percent prior to April 
17, 2010.

4.  Entitlement to an increased rating for tri-compartmental 
osteoarthritis of the left knee, status post ligament 
reconstruction of the left knee, rated 20 percent from April 17, 
2010.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disability.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to December 
1997.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Togus, Maine, on 
brokerage for the RO in Detroit, Michigan.

When this case was previously before the Board in January 2010, 
it was remanded for additional development.  In part, the Board 
noted that the Veteran had raised the issue of entitlement to a 
TDIU that had not been adjudicated.  A November 2010 supplemental 
statement of the case (SSOC) denied a TDIU.  A November 2010 
rating decision assigned a 30 percent evaluation, from April 17, 
2010, for left knee instability, status post ligament 
reconstruction of the left knee, and a 20 percent evaluation, 
from April 17, 2010, for moderate tri-compartmental 
osteoarthritis of the left knee, status post ligament 
reconstruction of the left knee.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran 
had severe recurrent subluxation or lateral instability of the 
left knee, prior to April 17, 2010

2.  The Veteran is in receipt of the highest schedular evaluation 
assignable for instability of the left knee, from April 17, 2010.

3.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the tri-
compartmental osteoarthritis of the left knee had resulted in 
left knee flexion limited to 30 degrees, or left knee extension 
limited to 15 degrees, prior to April 17, 2010.

4.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the tri-
compartmental osteoarthritis of the left knee has resulted in 
left knee flexion limited to 15 degrees, or left knee extension 
limited to 20 degrees, at any time from April 17, 2010.

5.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran 
is precluded from substantially gainful employment, consistent 
with his education and occupational experience, as a result of 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent, prior 
to April 17, 2010, for left knee instability, status post 
ligament reconstruction of the left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 
(2010).

2.  The criteria for an evaluation in excess of 30 percent, from 
April 17, 2010, for left knee instability, status post ligament 
reconstruction of the left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for an evaluation in excess of 10 percent, prior 
to April 17, 2010, for tri-compartmental osteoarthritis of the 
left knee, status post ligament reconstruction of the left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5260, 5261 
(2010).

4.  The criteria for an evaluation in excess of 20 percent, from 
April 17, 2010, for tri-compartmental osteoarthritis of the left 
knee, status post ligament reconstruction of the left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5256, 5260, 5261 (2010).

5.  The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the Court of Appeals for Veterans Claims (Court) 
issued its decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in December 2007, VA informed the 
appellant of what evidence was required to substantiate his 
increased evaluation claims, and of his and VA's respective 
duties for obtaining evidence.  The correspondence also notified 
him that a disability rating and effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his increased evaluation 
claims, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case with respect to the 
increased evaluation claims.

The Veteran was not provided a VCAA notice letter for his TDIU 
claim prior to its initial adjudication in the November 2010 
SSOC.  Here, the Board finds that the record shows that any 
defect with respect to the VCAA notice was harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran had actual knowledge of the elements required to 
establish entitlement to a TDIU, as provided by the November 2010 
SSOC.  Further, the Veteran's own contentions in correspondence 
dated in August 2008, and as related in VA examination reports, 
also make it clear that he had actual knowledge of the elements 
required to establish entitlement to a TDIU.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In subsequent 
correspondence, the Veteran indicated that he had received the 
SSOC, specified that he had no additional evidence regarding his 
appeal, and asked that his claim be forwarded to the Board 
immediately.  As the Veteran has specified that he has no 
additional evidence, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that 
further development would serve no useful purpose when it would 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  These factors demonstrate that 
the Veteran has submitted all evidence and/or information in his 
possession and thus the purpose of the VCAA was not frustrated.



Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records, VA medical records, and the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record.  

The appellant was afforded VA medical examinations in January 
2008 and May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case are more 
than adequate, as they are predicated on a reading of the 
Veteran's claims file and medical records, and/or the results of 
current physical examination.  They consider all of the pertinent 
evidence of record, and the statements of the Veteran.  
Additionally, clinical findings which are pertinent to the 
criteria applicable for rating the Veteran's increased evaluation 
and TDIU claims were provided.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c) (4).

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.

Legal Analysis

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Increased Evaluations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's left knee instability, status post ligament 
reconstruction of the left knee, is evaluated under Diagnostic 
Code 5257 for recurrent subluxation or instability.  Moderate 
recurrent subluxation or instability of the knee is rated 20 
percent and severe recurrent subluxation or instability of the 
knee is rated 30 percent.  Diagnostic Code 5257.

The Veteran's tri-compartmental osteoarthritis of the left knee 
is evaluated as traumatic arthritis under Diagnostic Code 5010, 
which in turn is evaluated as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 10 
percent is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45(f) (2010).

Ankylosis of the knee at a favorable angle in full extension, or 
in slight flexion between zero degrees and 10 degrees, warrants a 
30 percent rating.  Diagnostic Code 5256.

Flexion of the knee limited to 60 degrees warrants a 
noncompensable rating. Flexion limited to 45 degrees warrants a 
10 percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent evaluation.  Diagnostic Code 5260.

Extension of the knee limited to 5 degrees warrants a 
noncompensable rating. Extension limited to 10 degrees warrants a 
10 percent rating.  Extension limited to 15 degrees warrants a 20 
percent rating.  Extension limited to 20 degrees warrants a 30 
percent evaluation.  Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 
5261 may be assigned for disability of the same knee joint.  See 
VAOPGCPREC 9-2004.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In his September 2007 claim, the Veteran requested an increased 
rating of 100 percent for his left knee disabilities.  In an 
August 2008 statement, the Veteran noted that he worked for a 
boy's home and could not participate with them.  His symptoms had 
increased and he was not able to do any outdoor activities with 
his daughter.  He used numerous OTC medications for pain and a 
knee brace.  The pain would wake him up at night.  

In an August 2008 letter, a witness stated that she had observed 
the Veteran's pain prevent him from going to work.  It had 
swelled up more than a dozen times.  Long walks caused it to 
swell, and he could not enjoy playing outside with daughter due 
to pain.  The pain caused many sleepless nights and his pain 
medication was not working.  

In his October 2008 VA Form 9, the Veteran requested an increased 
rating of 50 percent for his left knee disabilities.  He also 
stated that he had to use Naproxen 500 mg, and at times had to 
use a cane.

In August 2008, the Veteran submitted an undated, unsigned 
statement on his employer's stationary indicating that he could 
not participate in any physical activities while working with 
youth, which included basketball, football, roller skating and 
camping trips due to his physical injury.  The letter also states 
that the Veteran missed several days of work due to pain and 
swelling in his knee.

VA treatment records show that in June 2008, the Veteran used a 
left knee brace.  He complained of pain and stiffness in the 
morning and even at night, and the pain would wake him up.  The  
pain was 4/10.  In August 2008, he began physical therapy.  In 
June 2009, the Veteran went to the emergency room for a nominally 
productive cough, and also chronic left knee pain.  He continued 
to complained of left knee pain in 2009 and 2010.

The report of a January 2008 VA examination provides that the 
Veteran complained of left knee pain, weakness, stiffness, 
swelling and redness.  He reported episodes of instability and 
locking two to three times a week.  He required the use of a 
hinged knee brace to provide more stability and the occasional 
use of a cane.  He was not using a cane the day of the 
examination.  He reported flare-ups approximately 10 times a 
month, rated as 6/10.  They were caused by overuse and activity 
and relieved by rest in a couple of hours, usually.  He did not 
currently take any medications for his discomfort.  He had had no 
episodes of dislocation or recurrent subluxation.  He reported 
severe difficulty with excessive ambulation or prolonged standing 
and recreational activities were precluded.  He was able to do 
the duties of his job working at a shelter for boys, but with 
excessive ambulation or prolonged standing, especially at the end 
of the day, he had increased left knee pain.  He had localized 
paresthesias surrounding the previous surgical site.  Repetitive 
motion did not produce additional loss of motion.  

On physical examination, there was a previous surgical incision 
that was well-healed and well-approximated that was without signs 
or symptoms of infection.  There was no effusion or redness 
noted.  He had full extension and flexion to approximately 135 
degrees without apparent discomfort.  Lachman's was 2A but equal 
compared to the contralateral.  Posterior Drawer was negative.  
The knee was stable to both varus and valgus stress testing.  
With repetitive motion testing there was no change in the 
Veteran's apparent pain.  There was no fatigue, weakness or lack 
of endurance appreciated.  Review of X-rays taken that day in 
multiple views revealed mild degenerative post-traumatic changes 
with mild osteophyte formation noted throughout.  

The diagnosis was post-traumatic arthritis, left knee; and 
status-post left ACL reconstruction 1995, post-trauma.  The 
examiner stated that there was no additional limitation of motion 
due to pain, fatigue, weakness or lack of endurance on repetitive 
use of the left knee.  There was no impairment of daily 
occupational activities.  

The report of an April 2010 VA examination provides that the 
examiner reviewed the Veteran's claims file and medical records.  
The Veteran reported that he currently worked at a human services 
organization.  He reported that he occasionally used a cane for 
ambulatory assistance and occasionally wore a brace on the left 
knee.  He reported that he continued to have pain, weakness, 
stiffness, intermittent swelling and some feelings of instability 
to the left knee.  He said that most of the pain was after a day 
of work, at which point his pain reached anywhere from an 8 to 
10/10.  This was accompanied by severe stiffness.  At the end of 
the day he had to go home and elevate the left leg and rest.  He 
reported that the left leg caused him to miss 2 to 3 days of work 
a month.  He did some home exercises to strengthen his 
quadriceps.  His current daily pain was approximately 5 to 6/10.  
He had flare-ups approximately 6 times month, during which the 
pain was 10/10.  He treated them with Aleve and rest, and applied 
some heat to the left knee and modified his activities.  He 
reported that his ADLs were done with a moderate amount of pain 
and discomfort.  He did not participate in any recreational 
activities at this time due to feelings of instability as well as 
pain and recurrent swelling to the left knee.  

On physical examination, the Veteran walked with an antalgic gait 
and had a decreased stride length.  There were medial and lateral 
incisions that were well healed.  There was no erythema, warmth, 
signs of any infections process or joint effusion noted.  Range 
of motion was from zero to 80 degrees of flexion.  The Veteran 
was resistant to further flexion and was guarding with the last 
20 to 30 degrees of his range of motion.  He would not allow for 
repetitive motion testing related to the subjective complaint of 
pain.  There was no laxity noted with anterior-posterior Drawer 
and Lachman's tests.  There was a moderate amount of atrophy 
about the left quadriceps, and decreased sensation of the 
anterior aspect of the left knee.  The examiner noted that by his 
or her own interpretation, radiographs done the prior month 
showed moderate amount of tricompartmental arthritis of the left 
knee.  

The assessment was posttraumatic tricompartmental arthritis of 
the left knee, and status-post anterior cruciate ligament 
reconstruction.  The examiner reviewed the Veteran's complaints 
and the current physical examination results, and stated the 
opinion that the Veteran's left knee disability did not render 
the Veteran unable to obtain or retain gainful employment.  It 
did cause limitations in the Veteran's overall activities and 
activity level.  The Veteran would not be suitable for labor or 
heavy labor type work.  The Veteran was definitely able to obtain 
gainful employment which might include mainly a sit-down type of 
work or restricted ambulation.  The examiner was unable to 
estimate the additional limitation of motion during a flare-up.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for an increased 
evaluation for left knee instability, status post ligament 
reconstruction of the left knee, in excess of 20 percent prior to 
April 17, 2010, and in excess of 30 percent from April 17, 2010.

The January 2008 VA examination found that the Lachman's was 2A 
but equal compared to the contralateral.  Posterior Drawer was 
negative.  The knee was stable to both varus and valgus stress 
testing.  The Board finds that this stability precludes a finding 
that the Veteran had severe recurrent subluxation or lateral 
instability prior to April 17, 2010.  Diagnostic Code 5257.  As 
for the period from April 17, 2010, the Veteran's 30 percent 
evaluation is the highest schedular evaluation for severe 
recurrent subluxation or lateral instability.  The evidence is 
negative for impairment of the tibia and fibula (Diagnostic Code 
5262), and thus a higher evaluation is not warranted on that 
basis.  

Based on the foregoing, the Board also finds that the 
preponderance of the evidence is against the Veteran's claim for 
an increased evaluation for tri-compartmental osteoarthritis of 
the left knee, in excess of 10 percent prior to April 17, 2010, 
and in excess of 20 percent from April 17, 2010.

The January 2008 VA examination does not show left knee 
ankylosis, or left knee flexion limited to 30 degrees, or left 
knee extension limited to 15 degrees.  Thus, a higher evaluation 
is not warranted under Diagnostic Codes 5256, 5260 or 5261, prior 
to April 17, 2010.  As for the period from April 17, 2010, the 
May 2010 VA examination did not show left knee ankylosis, or left 
knee flexion limited to 15 degrees, or left knee extension 
limited to 20 degrees.  Thus, a higher evaluation is not 
warranted under Diagnostic Codes 5256, 5260 or 5261, from April 
17, 2010.  

The Board is aware of the Veteran's complaints of left knee 
flare-ups and pain on use, as well as his witness's statement as 
to his observable pain.  Lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Board also finds the statements to be credible to 
the extent the reported observations are consistent with the 
objective evidence of record.  In this regard, the May 2010 VA 
examination found some atrophy of the left quadriceps.

However, the Board finds that the effects of pain reasonably 
shown by the record to be due to the Veteran's service-connected 
left knee disabilities are contemplated in the current disability 
ratings.  The foregoing evidence, including the VA examination 
reports, simply does not show that pain, due to service-connected 
left knee arthritis, has caused functional loss comparable to the 
criteria for increased disability ratings discussed above.  
Again, the January 2008 VA examination found that there was no 
additional limitation of motion due to pain, fatigue, weakness or 
lack of endurance on repetitive use of the left knee.  The 
Veteran did not allow repetitive motion testing during the May 
2010 VA examination, and the examiner was unable to estimate the 
additional limitation of motion during a flare-up.  38 C.F.R. §§ 
4.40, 4.45; see DeLuca, supra.

The Board is aware that Veteran has a left knee scar.  In 
general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2010); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry 
in making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant is 
entitled to a combined rating where the symptomatology is 
distinct and separate.  Id.  In this case, the January 2008 VA 
examination noted complaints of localized paresthesias around the 
Veteran's scar.  However, the January 2008 and May 2010 VA 
examination reports each reflect that the Veteran's scar was 
well-healed.  There has been no demonstration by competent 
clinical, or competent and credible lay, evidence that the scar 
is painful or unstable, or results in functional impairment.  38 
C.F.R. § 4.118 (2010).  Thus, additional compensation, based on 
the scar, is not warranted.

With respect to extraschedular evaluations, 38 C.F.R. § 
3.321(b)(1) (2010) provides that ratings are to be based as far 
as practicable upon the average impairment of earning capacity.  
However, in those exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation can be provided commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  Initially, there must be a 
comparison between the level of severity and the symptomatology 
of the claimant's disability with the established criteria 
provided in the rating schedule for a given disability.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
the Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service, for the completion of the third step - a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective 
record that the schedular rating criteria are inadequate to rate 
the Veteran's left knee disabilities.  There is no suggestion 
that the rating criteria do not reasonably describe the Veteran's 
disability levels and symptomatologies.  Therefore, the 
disability pictures resulting from the service-connected left 
knee disabilities on appeal are contemplated by the rating 
schedule, the assigned evaluations are therefore adequate, and no 
referral for extraschedular consideration is required.

TDIU

The Board observes that VA will grant a TDIU when the evidence 
shows that the Veteran is precluded, by reason of his service 
connected disabilities, from obtaining or maintaining 
"substantially gainful employment" consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work which is 
more than marginal, that permits the individual to earn a "living 
wage") consistent with his education and occupational experience.  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment is 
not enough.  A rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, but 
the ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Veteran's service-connected disabilities are status post 
ligament reconstruction, left knee, evaluated as 30 percent 
disabling, and tri-compartmental osteoarthritis of the left knee 
associated with status post ligament reconstruction, left knee, 
evaluated as 20 percent disabling.  The Veteran's combined 
disability rating is 40 percent.  Accordingly, the Veteran does 
not meet the very basic criteria for consideration for 
entitlement to TDIU on a schedular basis under 38 C.F.R. 
§ 4.16(a). 

As noted, notwithstanding the provisions of 38 C.F.R. § 4.16(a), 
it is VA's policy to grant a TDIU in all cases where a service-
connected disability causes unemployability regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).

The Board is aware of the Veteran's contentions that he misses 
work due to his service-connected left knee disabilities, as well 
as the undated, unsigned statement on his employer's stationary 
and his witness's August 2008 correspondence.  

The Board notes that the Veteran and his witness are competent to 
provide testimony concerning factual matters of which they have 
firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain 
circumstances, lay statements may serve to support a claim for VA 
benefits.

However, the Board finds that the competent clinical evidence of 
record does not establish that the Veteran is precluded from 
substantially gainful employment, consistent with his education 
and occupational experience, as a result of his service-connected 
disabilities.  The Board also finds that the competent clinical 
evidence of record outweighs the assertions by the Veteran and 
his witness.

In this regard, a review of the claims file reveals that no 
competent medical or vocational professional has opined that the 
Veteran is unemployable due solely to his service-connected left 
knee disabilities.  

Moreover, the Board finds that the May 2010 VA medical opinion, 
that the Veteran's left knee disability did not render him unable 
to obtain or retain gainful employment and that he was definitely 
able to obtain gainful employment which might include mainly a 
sit-down type of work or restricted ambulation, has great 
probative value.  The examiner elicited the Veteran's current 
complaints, obtained information concerning the Veteran's day-to-
day activities, and briefly outlined the Veteran's social and 
occupational history.  The examiner performed a contemporaneous 
examination of the Veteran. 

In light of the foregoing, entitlement to a TDIU is not 
warranted.

Summation

As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for left knee instability, 
status post ligament reconstruction of the left knee, rated 20 
percent prior to April 17, 2010, is denied.  

Entitlement to an increased rating for left knee instability, 
status post ligament reconstruction of the left knee, rated 30 
percent from April 17, 2010, is denied.

Entitlement to an increased rating for tri-compartmental 
osteoarthritis of the left knee, status post ligament 
reconstruction of the left knee, rated 10 percent prior to April 
17, 2010, is denied.

Entitlement to an increased rating for tri-compartmental 
osteoarthritis of the left knee, status post ligament 
reconstruction of the left knee, rated 20 percent from April 17, 
2010, is denied.

Entitlement to a TDIU is denied.  


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


